Citation Nr: 0215715	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for flexion 
contractures of the right little finger, residuals of 
surgery.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to February 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
noncompensable rating for flexion contractures of the right 
little finger, residuals of surgery.


FINDING OF FACT

The evidence does not show amputation of the veteran's right 
little finger and the veteran has a range of motion from 0 
degrees to 90 degrees of the metacarpophalangeal joint of 
that finger.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
flexion contractures of the right little finger, residuals of 
surgery, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5156, 5227, 5230 
(2001); 67 Fed. Reg. 48784 (July 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, and the RO 
rating decisions issued regarding the claim.  In an April 
2001 letter, the RO informed the appellant of the evidence 
needed to substantiate the claim and of what evidence the 
appellant was responsible for obtaining.  The Board finds 
that VA has met its obligations to notify the appellant of 
the evidence needed to substantiate the claim and of what 
evidence the appellant is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Injuries of the little finger are evaluated 
pursuant to the criteria found in Diagnostic Codes 5156, 
5227, and 5230 of the Schedule.  38 C.F.R. § 4.71a.  Under 
those criteria, a rating of 0 percent is warranted where the 
evidence shows favorable or unfavorable ankylosis of the 
little finger.  A rating of 10 percent is warranted where the 
evidence shows amputation of the little finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  Ankylosis of both the 
metacarpophalangeal joint and the proximal interphalangeal 
joint, with either joint in extension or extreme flexion, 
will be rated as amputation.  Extremely unfavorable ankylosis 
of the finger with all joints in extension or extreme 
flexion, or with rotation and angulation of bones, will be 
rated as amputation.  38 C.F.R. § 4.71a.

The criteria for evaluation of ankylosis and limitation of 
motion for finger disabilities were amended during the 
pendency of the veteran's appeal, effective August 26, 2002.  
Pursuant to the amended criteria, a 0 percent rating is 
warranted where the evidence shows limitation of motion or 
favorable or unfavorable ankylosis of the little finger.  If 
both the metacarpophalangeal and proximal interphalangeal 
joints of a digit are ankylosed, and either is in extension 
or full flexion, or there is rotation or angulation of the 
bone, evaluate as amputation without metacarpal resection, at 
the proximal interphalangeal joint or proximal thereto.  See 
67 Fed. Reg. 48784 (July 26, 2002).  

The regulations regarding amputation of fingers were not 
amended.  The Board finds that the veteran is not prejudiced 
by the application of the amended criteria for the evaluation 
of finger disabilities because they both the old and new 
criteria require amputation (or ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints) in 
order to warrant a compensable rating for a little finger 
disability.

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to August 26, 2002, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

In this instance, the Board finds that the amended 
regulations do not make substantive changes as both sets of 
criteria require amputation of the veteran's little finger in 
order for the veteran to warrant a compensable rating.  
Therefore, the Board finds that both sets of criteria are 
equally unfavorable to the veteran's claim.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will evaluate the evidence to determine 
whether an increased rating is warranted for the veteran's 
present level of disability.

An April 2001 VA hand, thumb, and fingers examination found 
that the veteran complained of constant pain in his right 
little finger.  He was left hand dominant.  He had a range of 
motion from 0 degrees to 90 degrees in the 
metacarpophalangeal joint.  It was neurovascularly intact.  
He had a scar over the proximal phalanx and proximal 
interphalangeal joint.  The proximal interphalangeal joint 
was flexed at 50 degrees.  He had no active flexion or 
extension, or very little.  Passively, the examiner extended 
and flexed the veteran's little finger 10 degrees from that 
position.  He had no active flexion or extension of the 
distal interphalangeal joint.  That joint had a passive range 
of motion from 0 degrees to 45 degrees and was held in the 
position of 20 degrees of flexion.  The examiner provided an 
impression of a flexion contracture of the proximal 
interphalangeal joint of the small finger.

The Board finds that a compensable rating is not warranted in 
this case.  The evidence does not show that the veteran's 
right little finger has been amputated.  In addition, while 
the evidence shows ankylosis of the proximal interphalangeal 
joint, the evidence also shows that the veteran has a range 
of motion from 0 degrees to 90 degrees at the 
metacarpophalangeal joint.  The ankylosis cannot be rated as 
amputation because ankylosis of both those joints would be 
required to rate the disability as amputation.  Therefore, a 
compensable rating is not warranted.

The Schedule does not provide for a compensable rating for 
limitation of motion or ankylosis of the little finger.  The 
current noncompensable rating is the maximum schedular rating 
for limitation of motion of the little finger under the 
applicable Diagnostic Code.  The Board has not considered 
entitlement to a higher rating pursuant to 38 C.F.R. § 4.40 
because the veteran is receiving the highest available rating 
for limitation of motion of the little finger.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (it is not error to fail 
to consider functional loss due to pain under 38 C.F.R. 
§ 4.40 where the claimant is receiving the maximum schedular 
rating available under the appropriate Diagnostic Code).

The preponderance of the evidence is against the veteran's 
claim and entitlement to a compensable rating is denied.


ORDER

Entitlement to a compensable rating for flexion contractures 
of the right little finger, residuals of surgery, is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

